Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  The limitation of claim 17 is the same as claim 4 and both claims are depending from claim 2.  The limitation of claim 19 is the same as claim 6 and both claims are depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “to any one of claim 1” in claim 15 and “to any one of claim 13” in claim 16 are inaccurate and indefinite because there is only one claim either claim 1 or claim 13, but not any one of.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernardin et al. (4,884,684; hereinafter Bernardin) in view of Langton et al. (2016/0058182; hereinafter Langton).
As to claim 1, Bernardin discloses a package body (10) for vials comprising a packaging box (26) which is inherently capable to store a plurality of ceramic separation membranes in parallel in a width direction and a height direction, and a plurality of partition packs (40A-C or a single thick pad (column 5, lines 22-30); Fig. 7) with each of the partition packs has a thickness equal to or larger than a thickness of each of the vials, and a plurality of storing parts (46A-C; 46D-F) with intervals therebetween (see Fig. 7 below) in the width direction which are rectangular through holes (Figs. 4-7), and the packaging box stores at least two kinds of the partition packs (Fig. 7) stacked in the height direction with the plurality of storing parts arranged in the width direction in a staggered manner.  Bernardin further discloses each vial having a diameter of D and each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is greater than D, and the partition packs are disposed stacked vertically in which a lower end of the storing parts of the partition packs in an upper position is at a higher position than an upper end of the storing parts of the partition packs in a lower position.  Bernardin also discloses the other claimed limitations except for the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less in lieu of greater than D as disclosed by Bernardin.  Langton teaches a package body (Figs. 1-2) comprising a packaging box (8), and a plurality of partition packs (6, 1, 3) with each of the partition packs having a plurality of storing parts for holding cylinders (2) and assuming the number of storing parts of partition pack A (6) placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B (1) placed on partition pack A is (n-1).  Langton further teaches each of the cylinders (2) having a diameter of D, and each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less (Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Langton to modify the package body of Bernardin so each of the partition pack is constructed with each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less instead of greater than D to reduce the cost of manufacture by reducing the size of the packaging box and the plurality of partition packs and/or to store additional vials/ceramic separation membranes in the package body.  It appears that Bernardin discloses each of the storing parts comprises a rectangular through hole (see Figs. 4-7) of a simple-shaped projection shape of the vials (12D, 16D; 12H, 16H) as claimed.  To the extent that Bernardin further fails to show the plurality of storing parts with the intervals therebetween in the width direction which are rectangular through holes as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the package body of Bernardin as modified so the package body is constructed with the plurality of storing parts with the intervals therebetween in the width direction which are rectangular through holes as claimed for allow the package body to hold vials with different shapes and because the selection of the specific shape for the plurality of storing parts such as rectangular or cylindrical shape would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claims 3-4, 7, and 17, see Fig. 1 of Langton.
As to claim 13, Langton teaches each of the cylinders (2) has a maximum diameter and a width of each of the storing parts (1, 3, 6) is formed to be a sized that is equal to or larger than the diameter of the maximum diameter portion of the cylinder.
As to claims 2 and 14, Bernardin discloses the package body as above having most of the limitations of the claims except for assuming the number of storing parts of partition pack A placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B placed on partition pack A is (n-1) as claimed.  Langton teaches the package body (Figs. 1-2) comprises all the limitations as set forth above.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Langton to modify the package body of Bernardin as modified so the packaging box is constructed with the number of storing parts of partition pack A placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B placed on partition pack A is (n-1) to provide a stable package body.  
                                   
    PNG
    media_image1.png
    267
    317
    media_image1.png
    Greyscale


Claim(s) 6, 8-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of The Related Prior Art in the background art of the instant patent application (hereinafter The Related Prior Art).  
As to claims 6 and 19, Bernardin discloses the package body as above having most of the claimed limitations includes the plurality of vials arranged adjacent in the width direction and the height direction to avoid contact with each other except for a plurality of ceramic separation membranes in the package body in lieu of the vials.  The Related Prior Art shows that it is old and conventional practice of packing a plurality of ceramic separation membranes in the inner boxes and providing an outer box containing the plurality of inner boxes to avoid contact between the plurality of ceramic separation membranes.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Related Prior Art to modify the package body of Bernardin as modified so the package body is used to pack a plurality of ceramic separation membranes instead of the vials for allowing the package body of Bernardin for packing various types of contents.
As to claim 8, Bernardin discloses the package body as modified above having most of the limitations of the claims except for assuming the number of storing parts of partition pack A placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B placed on partition pack A is (n-1).  Langton teaches a package body (Figs. 1-2) comprising a packaging box (8), and a plurality of partition packs (6, 1, 3) with each of the partition packs having a plurality of storing parts for holding cylinders (2) and assuming the number of storing parts of partition pack A (6) placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B (1) placed on partition pack A is (n-1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Langton to modify the package body of Bernardin as modified so the packaging box is constructed with the number of storing parts of partition pack A placed at a bottom of the packaging box is (n), the number of storing parts of partition pack B placed on partition pack A is (n-1) to provide a stable package body.
As to claims 9-10, and 12, see Fig. 1 of Langton.
As to claim 11, Bernardin further discloses each of the vials is a cylindrical member having a diameter of D (Fig. 7), and each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is greater than D instead of D/2 or more and D or less as claimed.  Langton further teaches each of the cylinders (2) having a diameter of D, and each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less (Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Langton to modify the package body of Bernardin as modified so each of the partition pack is constructed with each of the intervals between the plurality of storing parts arranged substantially parallel to the width direction is D/2 or more and D or less instead of greater than D to reduce the cost of manufacture by reducing the size of the packaging box and the plurality of partition packs.

Claim(s) 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of The Official Notice and Holley, Jr. et al. (7,870,957; hereinafter Holley).  The package body of Bernardin as modified further fails to show the partition packs are made of corrugated fiberboard.  The Official Notice is taken of an old and conventional practice of providing a container or a partition structures and the container or the partition structures are made from corrugated fiberboard to provide an additional strength and rigidity to the container or the partition structures and for further protecting contents disposed within the container or the partition structures.  Holley, is cited by way of example only, teaches a container (10, 500) comprising partition structures (100, 200, 300, 400) disposed within the container for supporting contents, and the container and the partition structures are formed from paperboard, corrugated board, and the like (column 4, lines 29-33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and Holley to modify the package body of Bernardin as modified so the partition packs are constructed from corrugated fiberboard to provide an additional strength and rigidity to the partition packs for better protecting the contents and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 18, see Fig. 1 of Langton.

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant’s arguments with respect to Bernardin on page 8 of the remarks such as “… has openings 16 which match projection shapes of vials 12 …” are noted.  They are not persuasive because Bernardin discloses the storing parts (16D, 16H) are formed in a rectangular shaped which is a simplified shape of the vials (12D, 12H).  To the extent that Bernardin fails to show the plurality of storing parts with the intervals therebetween in the width direction which are rectangular through holes as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the package body of Bernardin as modified so the package body is constructed with the plurality of storing parts with the intervals therebetween in the width direction which are rectangular through holes as claimed for allow the package body to hold vials with different shapes or other items such as ceramic separation membranes and because the selection of the specific shape for the plurality of storing parts such as rectangular or cylindrical shape would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
Applicant further argues about the intervals between the plurality of storing parts in the remarks is noted.  This is not persuasive because Langton teaches the intervals between the storing parts as claimed.
Applicant argues about Langton in the remarks such as “Langton does not have the configuration of a lower end of storing parts of upper partition packs being higher in position than an upper end of the storing parts of lower partition packs” on page 9 of the remarks is noted.  This is not persuasive because Bernardin discloses such structural limitations (see above).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/
Primary Examiner, Art Unit 3736